DETAILED ACTION

Application Status
	Claims 1-20 are pending and have been examined in this application.
		
Information Disclosure Statement
The information disclosure statements (IDS’s) filed on 11/24/2020 and 12/02/2020 have been reviewed and considered. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20, line 1 should recite, “The steering column according to claim 4, wherein a mounting lug….”.
Line 2 of claim 20 should recite, “…to the mounting lug” since the limitation “mounting lug” is introduced in line 1 of the claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form because the claim contains a reference to a claim that has not previously been set forth. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-3, 5-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno (US 20120247259 A1) in view of Chi (CN 205010305 U).
With respect to claim 1, Mizuno discloses: A steering column, comprising a steering shaft (11/21, Fig. 2), a fixing bracket (30/32), a first cylinder (22), a second cylinder (23), an angle adjustment motor (60), an angle adjustment screw-nut assembly (62/63, Fig. 1), a linkage assembly (42/41), a height adjustment motor (50), and a height adjustment screw-nut assembly (52/53), wherein the second cylinder is arranged in the first cylinder and is slidably sleeved with the first cylinder ("the telescopic tube 23 is supported by the main tube 22 so as to move or slide axially within the main tube 22.", paragraph [0020]), the steering shaft  runs through the first cylinder and the second cylinder, the steering shaft comprises an upper shaft (11, Fig. 2) and a lower shaft (21) that are in splined connection ("the upper shaft 11 and the lower shaft 21 are spline-fitted to each other", paragraph [0020]), the upper shaft is supported in the second cylinder through a first bearing (not numbered, illustrated near 11, Fig. 2) , the lower shaft is supported in the first cylinder through a second bearing (not numbered, illustrated to the right of reference character "21"), the angle adjustment motor  is configured to drive, through the angle adjustment screw-nut assembly-and the linkage assembly, the first cylinder to rotate relative to the fixing bracket (see paragraphs [0025]), and the height adjustment motor is configured to drive, through the height adjustment screw-nut assembly, the second cylinder to axially move relative to the first cylinder (see paragraph [0024]).
Mizuno is silent in teaching: the first cylinder is hinged to the fixing bracket around a first hinge axis. Mizuno instead discloses that the first cylinder is hinged directly to the vehicle body at pivot point “C” (see Figure 1).
Chi discloses a similar steering column having a fixing bracket (3, Fig. 1) and a first cylinder (1) that is hinged to the fixing bracket (see paragraph [0039]). It would have been obvious to a person 
With respect to claim 2, Mizuno in view of Chi discloses: The steering column according to claim 1, wherein the angle adjustment screw-nut assembly (Mizuno; 62/63, Fig. 1) comprises an angle adjustment screw (62) and an angle adjustment nut (63) sleeved on the angle adjustment screw, the angle adjustment screw is connected to the angle adjustment motor (60), the angle adjustment nut (63) is connected to the fixing bracket (30) through the linkage assembly (42/41), a connecting rod (42) of the linkage assembly-is hinged to the first cylinder (22) around a second hinge axis ("An intermediate portion of the second link 42 is positioned at a lower side of the main tube 22 so as to be rotatably supported thereby", paragraph [0025]), and the first hinge axis is parallel to the second hinge axis.
With respect to claim 3, Mizuno in view of Chi discloses: The steering column according to claim 2, wherein an axis of the angle adjustment screw (Mizuno; 62, Fig. 1) is perpendicular to the firs hinge axis. 
With respect to claim 5, Mizuno in view of Chi discloses: The steering column according to any one of claims claim 2, wherein the linkage assembly comprises a first connecting rod (Mizuno; 42, Fig. 1) and a second connecting rod (41); a first end of the first connecting rod is hinged to the angle adjustment nut (63) around a fourth hinge axis; a second end of the first connecting rod is hinged to a first end of the second connecting rod around a sixth hinge axis; a second end of the second connecting rod is hinged to the fixing bracket (30) around a fifth hinge axis; the first hinge axis, the fourth hinge axis, 
With respect to claim 6, Mizuno in view of Chi discloses: The steering column according to claim 5, wherein the first connecting rod (Mizuno; 42, Fig. 1) has a first hinge point (“A second end portion of the second link 42 is rotatably supported by a nut 63”, paragraph [0025]) connected to the angle adjustment nut (63), and a second hinge point (“An intermediate portion of the second link 42 is positioned at a lower side of the main tube 22 so as to be rotatably supported thereby”, paragraph [0025]) connected to the first cylinder (22), and a third hinge point (“A second end portion of the first link 41 is rotatably supported by a first end portion of a second link 42”, paragraph [0025]) connected to the second connecting rod (41), wherein lines between the first hinge point, the second hinge point, and the third hinge point form a triangle. 
With respect to claim 7, Mizuno in view of Chi is silent in teaching: a second linkage assembly wherein the linkage assembly and the second linkage assembly are respectively arranged on two sides of the angle adjustment nut. However, before the time of filing, it would have been obvious to a person having ordinary skill in the art to mirror the linkage assembly disclosed by Mizuno to the other side of the angle adjustment nut to arrive at the claimed invention and to make the linkage assembly more sturdy. The modification would have been considered obvious because it is merely the duplication of parts. 
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that 
With respect to claim 8, Mizuno in view of Chi discloses: The steering column according to claim 1, wherein the height adjustment screw-nut assembly comprises a height adjustment screw (Mizuno; 52, Fig. 1) and a height adjustment nut (53) sleeved on the height adjustment screw, wherein the height adjustment screw is connected to the height adjustment motor (50), the height adjustment nut  is connected to the second cylinder (23), and an axis of the height adjustment screw is parallel to an axis of the second cylinder.
With respect to claim 9, Mizuno in view of Chi discloses: The steering column according to claim 8, wherein the steering column further comprises a height adjustment motor base (Mizuno; not numbered, illustrated near 5s, Fig. 7), the height adjustment motor (50) is fixed on the height adjustment motor base, and the height adjustment motor base is fixed on the first cylinder (22).
With respect to claim 10, Mizuno in view of Chi discloses: A vehicle (Mizuno; abstract), comprising the steering column according to claim 1 (see claim 1 rejection). 
With respect to claim 11, Mizuno in view of Chi discloses: a first end of the first cylinder (Mizuno; 22, Fig. 1) is hinged to the fixing bracket (Chi; 3, Fig. 1) and a connecting rod (Mizuno; 42, Fig. 1) of the linkage assembly is hinged to the first cylinder (“An intermediate portion of the second link 42 is positioned at a lower side of the main tube 22 so as to be rotatably supported thereby”, paragraph [0025]). As can be seen in Figure 1 of Mizuno, the connecting rod 42 is hinged to the first cylinder 22 near its middle as opposed to its end as claimed. However, before the time of filing, further modifications to Mizuno in view of Chi to arrive at the claimed invention would have been obvious to a person of ordinary skill in the art because such modifications would merely require a rearrangement of parts and would allow for the assembly to be adapted to various configurations. 
In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
With respect to claim 12, Mizuno in view of Chi discloses: The steering column according to claim 2, wherein the angle adjustment screw-nut assembly (Mizuno; 62/63, Fig. 1) is configured to convert rotary motion of the angle adjustment motor into rectilinear motion of the angle adjustment nut (see paragraph [0025]). 
With respect to claim 14, Mizuno in view of Chi discloses: A second end of the angle adjustment screw (Mizuno; 62, Fig. 1) extends out of the angle adjustment motor base (housing of 60) and is in threaded fit with the angle adjustment nut (63).
Claims 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno (US 20120247259 A1) in view of Chi (CN 205010305 U) as applied to claim 2 above, and further in view of Kato (US 20180141581 A1).
With respect to claim 4, Mizuno in view of Chi discloses all of the features as set forth above as well as an angle adjustment motor base (Mizuno; housing of motor 60, Fig. 1), the angle adjustment motor is fixed on the angle adjustment motor base. Mizuno in view of Chi is silent in teaching: the angle adjustment motor base is hinged to the first cylinder around a third hinge axis, and the third hinge axis is parallel to the first hinge axis. As can be seen in Figure 1 of Mizuno, a rotation of link member 42 around its pivot point on the main tube would also cause nut 63 to change angle and position. In order for the device to work as disclosed, the motor 60 would need to be pivotally mounted to allow the screw 62 to stay in line with the nut 63. Nonetheless, Mizuno does not explicitly disclose that the motor is mounted on a  hinge and a hinged connection of the motor is not visible from the figures. 

It would have been obvious to a person having ordinary skill in the art before the time of filing to modify Mizuno in view of Chi in further view of Kato to have the angle adjustment motor base hinged to the first cylinder to arrive at the claimed invention and to allow efficient operation of the device and to allow the device to work as intended. 
With respect to claim 20, Mizuno in view of Chi and in further view of Kato as modified above discloses: The steering column according to claim 4, wherein a mounting lug (Kato; portion of 10 surrounding P5, Fig. 7) is formed on the first cylinder (Mizuno; 22, Fig. 1) and the angle adjustment motor base (housing of 60) is hinged to a mounting lug around a third hinge axis. 
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno (US 20120247259 A1) in view of Chi (CN 205010305 U) and Kato (US 20180141581 A1) as applied to claim 4 above, and further in view of Johnson (EP 0580319 A1).
With respect to claims 15 and 16, Mizuno in view of Chi and Kato disclose all of the features as set forth above but is silent in teaching: the angle adjustment screw is supported in the angle adjustment motor base through a first carrier bearing and a second carrier bearing, wherein the first and second carrier bearings are configured to prevent the angle adjustment screw from moving radially. 
Johnson discloses a rotary actuator having a shaft (2, Fig. 1), a rotary actuator base (4/5), the shaft is supported in the base through a first carrier bearing (8) and a second carrier bearing (8), wherein the first carrier bearing and the second carrier bearing are configured to prevent the angle adjustment shaft from moving radially (see claim 5).
It would have been obvious to a person having ordinary skill in the art before the time of filing to modify Mizuno in view of Chi and Kato in further view of Johnson to have carrier bearings support the .

Allowable Subject Matter
Claims 13 and 17-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 13, the closest prior art of record is Mizuno (US 20120247259 A1). Mizuno discloses: a steering column comprising: an angle adjustment screw (62, Fig. 1), an angle adjustment motor (60) having an angle adjustment motor base (housing of 60). A first end of the angle adjustment screw is connected to the angle adjustment motor output shaft within the angle adjustment motor base so that the motor can drive the screw. Mizuno does not teach or suggest that this end of the screw extends out of the angle adjustment motor base. Suggestions to modify Mizuno to arrive at the claimed invention were not reasonably found in the prior art. 
Claim 17 recites, “the angle adjustment screw and the angle adjustment motor base are axially compressed through the first thrust bearing”. This limitation in combination with the other features and limitations recited in the claim were not reasonably found in the prior art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of record discloses steering columns that are adjustable in tilt and axial displacement in general. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D LEE/Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616